Case 6:19-Cv-00524 Document 1-2 Filed 04/24/19 Page 1 of 6 Page|D #: 7

CITATION
STATE OF LOUISIANA

m
ALONDA JEN:INS VEAL 27 JUDICIAL DISTRICT COURT

 

vs PARISH OF ST. LANDRY

PRIMERICA LIFE INSURANCE C'V“- NO~ C'191310A
cOMPANY ETAL

 

TO THE DEFENDANT MELISSA DOUCET WHO MAY BE SERVED AT 730 GARLAND
AVE. OPELOUSAS, LA 70570

You are hereby summoned to comply with the demand
contained in the petition/of which a true and correct copy
(exolusive cf exhibits) accompanies this citation, or make
an appearance,either by filing a pleading or otherwise, in
the 27th Judicial Distriot Court in and for the Parish of
St. Landry, State of Louisiana, within fifteen (15) days
after the service hereof,under penalty of default.

Witness the Honorable the Judges of Said Court, this ZOTH

day of MARCH , A. D. 2019.

Issued and delivered March 21, 2019

a
\

§§ @-Cl_.t/ 951 L- 5ng

 

Deputy Clerk of Court

REQUESTED BY: QUINCY CAWTHORNE

ExH\B\T

' f L;-i`%?§{) §§ SHERIFF CIUI}_ § gm
HH§`_ 21 "}B ~sj‘;"l

Case 6:19-Cv-00524 Document 1-2 Filed 04/24/19 Page 2 of 6 Page|D #: 8

3379481653 St Landry Parlsh Clerk of tour 08:15:45 a.m, 04-22-2015 1 l3
l

K/““' b\“.h‘\.l\\ \u\\\

OY_ CITATION

BTATE OF -LCUISIRNA.

 

n°mmes win 27“ JUoIc:AL numch comm ___
vs PAnzsn op sT. ramon 5

`“
ramon LIFE INSURANc:: clvu- N°' 0'1913`"”\ §
comm man §

 

T° THE DEFBN'DBNT PRI CA LI!:'E INSURANCE COM?.RNY WHO MA! BE
SERVED THROUGH I!|.'S AGENT FDR SERVICE OF PRO EBB: LUUISI SECRETARY

OF STATE ECNORABLE R. mill Z\RDCE 5555 ARCHIVEB AVE. BAT°N R°UGE¢ LL
70309

You are hereby summoned to comply with the demand
contained in the petition/cf which a true and correct copy
texcluaive of exhibita) accompanies this citation, or make
an appearance.either by filing a pleading or otherwisa, in
the 27th Judicial District Court in and for the Parish of
St. Landry, Stata of Louisiana, within fifteen (15) days
after the service hareof,undcr penalty of default.

witness the !-lonorable the Judges of said Court, this gQIH

 

 

day of MI\RS‘H , A. D. 2019.
Issued and delivered Maroh 21 2019
553 a)clu/ gem/ago
Deputy Clark of Court
negu::srnn aY= gomez mem ,,¢r~“’

    

qu\|\y C\Blk 01 CU\m

Case 6:19-Cv-00524 Document 1-2 Filed 04/24/19 Page 3 of 6 Page|D #: 9

 

ALONDA JENKINS VEAL * 27“'l JUDICIAL DISTRICT COURT
'k
VERSUS * DOCKET #: | fig ling Z\
*
PRIMERICA LIFE INSURANCE * PARISH OF ST. LANDRY
COMPANY AND MELISSA DOUCET *
* STATE OF LOUISIANA
COMPLAINT FOR DAMAGES

The petition of ALONDA JENK[NS VEAL, a person of the full age of majority and
resident of the Parish of St. Landry, State of Louisiana, the widow of Delanzo Veal, respectfully

represents:

Made defendant herein are:

l. PRIMERICA LIFE IINSURANCE COMPANY (“PRIMERICA LIFE”), a foreign
insurance company authorized to do and is doing business within the boundaries of the
State of Louisiana and Parish of St. Land.ry;

2. MELISSA DOUCET, a licensed insurance agent, licensed to do and doing business in the
State of Louisiana, who inay be served at 730 Garland Avenue, Opelousas, Louisiana
70570.

2.

Venue is also proper in this Ccurt since the petitioner Was damaged by the defendants’
actions and this Court has personal jurisdiction over the defendants as the defendants are domiciled
and registered to do business in the State of Louisiana.

3.

At all times relevant hereto, Petitioner, ALONDA JENKINS VEAL and her late husband,
Delanzo Veal, Were issued life insurance policies by PRIMERICA LIFE, said policies which are
regulated by the Louisiana Department of lnsurance and are regulated by the Louisiana .Legislature
in Statutes concerning claim handiing, payrncnts, and treatment under La.R.S. 22:1892, 22:1973,
and 22:1811 et. seq.

4.

At all times relevant hereto, defendant PRIMERICA LIFE, provided a policy of
insurance to ALONDA .]'ENKINS VEAL, which provided coverage for the incidents and
damages at issue herein.

5.
The defendant PRIMERICA LIFE, is justly and truly indebted to petitioner for life

insurance benefits in the total amount of $150,000.00, in addition to other related damages and

Case 6:19-Cv-00524 Document 1-2 Filed 04/24/19 Page 4 of 6 Page|D #: 10

costs, as being the beneficiary resulting from the death ofALONDA JENKINS VEAL’s husband,
Delanzo Veal, t:)gether with penalties, attorney’s fees, statutory interest, and costs.
6.

On June 23, 2018, Delanzo Veal passed away from gunshot wound as concluded by the
coroncr.

7.

At the time of his death, Delanzo Veal was insured by a life insurance policy underwritten
and authorized by defendant PRIMERICA LIFE, With policy No. 04-907]3664. The policy
covered accidental death and untimely death. In compliance with the policy petitioner, ALONDA
JENKINS VEAL, promptly reported the death to MELISSA DOUCET and representatives of
PRIMERICA LIFE. Petitioner provided proof of the death, cooperated with PRIMERICA
LIFE, and requested payment under policy terms

8.

Satisfactory proof of loss was supplied to PRIMERICA LIFE to obtain payment by
PRIMERICA LIFE for the death of the policyholder, Delanzo Veal. However, PRIMERICA Life
has perpetually ignored any and all claims, proofs of losses, communications, or otherwise made
by the petitioner, policyholder, ALONDA JENKINS VEAL. PRlMERICA LIFE, in turn,
denied the claim pointing out that the application stated that the policyholder, Delanzo Veal, falsely
and potentially fraudulently stated that he was a non-smoker and committed a misrepresentation
on the life insurance application performed on June 7, 2017, in failing to state that Delanzo Veal,
was a smoker. At no time prior to or during the application interview for this life insurance policy
was petitioner, or her late husband, Delanzo Veal, (now deceascd) a smoker.

9.
FAILURE TO PAY

The policy written by l\/IELISSA DOUCEET, an insurance agent or the policy provided
by PRIMERICA LIFE INSURANCE COMPANY provides for insurance coverage for
petitioner since she is the named beneficiary However, PRIMERICA LIFE has continuously
ignored its obligations under the policy of insurance and has failed to pay any amounts as required

in a timely manner under La.R.S. 22:l 892 and La.R.S. 2211973.

Case 6:19-cv-00524 Document 1-2 Filed 04/24/19 Page 5 of 6 Page|D #: 11

lO.

Thereat‘,er, MELISSA DOUCET AND PRIMERICA LIFE INSURANCE
COMPANY failed to fulfill its obligations under the policy of insurance, and is therefore liable
unto your Petitioner for the following reasons, to-Wit:

a. Failing to pay for all damages due under the policy;

b. Committing negligent claims handling adjusting, and/or potentially committing

intentional misrepresentations to avoid payment;

c. Failing to properly handle and adjust this insurance claim;

d. Brcach of contract;

e. Intentional and Negligent infliction of emotional distress;

f. Arbitrary and capricious claim handling, subjecting defendant to penalties,

attorney’s fees, and general and special damages pursuant to LSA R.S. Arts.
22:1973 (forrnerly 22;]220) and 22:l892 (forrnerly 22:658).
11.

As a result of the foregoing acts and/or omissions, DEFENDANT PRIMERICA LIFE
INSURANCE COMPANY should adequately compensate Petitioner for all items covered under
the policy of insurance, including but not limited to:

a. Full value of the life insurance policy;

b. Bad faith penalties and statutory damages codified under La.R.S. 22:l 973, 22:1892,

22:1893, and 22:1811;
c. Mental anguish, including inconvenience especially concerning petitioner’s

inability to pay for her late husband’s funeral which resulted in substantial financial

hardship;

d. Attorney’s Fees as allowed under the Louisiana bad faith statutes;

e. Legal interest as allowed by statute up to eighteen (18%) per annum under La.R.S.
22: l 81 1 ;

f. Arbitrary and capricious penalties, attomey’s fees, and general and special damages

pursuant to LSA R.S. Arts. 22:19'73 (formerly 22:1220) and 22:1892 (fonnerly

22:658).

Case 6:19-cv-00524 Document 1-2 Filed 04/24/19 Page 6 of 6 Page|D #: 12

PRAYER FOR RELIEF

 

WHEREFORE, plaintiff ALONDA JENKINS VEAL prays that the defendants,
PRIMERICA LIFE INSURANCE COMPANY and MELISSA DOUCET, be served with a
copy of this petition, and that after all legal delays they be required to answer same and after all
proceedings there be a judgment in favor of petitioner for all amounts commensurate With her
damages to include full insurance benefits, general and special damages, attorney’s fees, interest,
and arbitrary and capricious penalties and attorney’s fees and interest pursuant to LSA R.S. Arts.
2221973, 2211 892, 22:]893, and 22:1811 all as reasonable under the premise, to be determined by
the trier of fact; said judgment against defendants, PRIMERICA LIFE INSURANCE
COMPANY AND MELISSA DOUCET, together with legal interest thereon from the date of
judicial demand until pajd, for all cost of these proceedings, for all expert fees and for all general
and equitable relicf.

REQUEST FOR TRIAL BY JURY
Plaintiff requests that the above and foregoing be heard at trial by a jury of her peers.
Rcspectfully submitted:

DORAN & CAWTHOR.NE, P.L.L.C.

 

uincy L. Cawthorne, #29791
Dwazendra .l. Srnith, #32696
Nahshon J. Route, #37848
521 East Landry Street (70570)
Post Office Box 2119
Opelousas, LA 70571
Phone: (337) 948-8008
Fax: (337) 948-0098

Attorney for Alonda Jenkins Veal

PLEA.S'E SER VE:

PRIMEAMERICA LIFE INSURANCE COl\/IPANY
Who may be served throuin its agent for service of Process
Louisiana Secretary of Sate

Honorable R, Kyle Ardoin

 

8585 Archives Avenue 3b w_myp""_°m_ N
Baton Rouge, Louisiana 70809 F‘.,ed_ .
MELISSA DOUCET a

Who may be served at

730 Garland Avenue
Opelousas, Louisiana 70570

 

